This cause was reversed on May 21, 1918, for failure of defendants in error to file brief as required by rule 7. Rehearing was granted on showing made as to why brief had not been filed. The cause was submitted on October 9, 1918, and on November 14, 1918, an order was entered granting defendants in error 30 days additional time in which to file brief. No brief having been filed as yet and no reason given for failure to file same, the opinion filed May 21, 1918, reversing said cause is adhered to and cause reversed and remanded for new trial.